             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

ROBERT LEE HONG,

               Plaintiff,

v.                                     Case No. 4:20cv62-MW/HTC

MARK INCH, et al.,

          Defendants.
_________________________/

            ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 9, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 10. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “This

case is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915A(b)(1) as

malicious for Plaintiff’s abuse of the judicial process.” The Clerk shall also close

the file.

      SO ORDERED on April 9, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge
